Judgment reversed on the law and facts and a new trial granted with costs to the appellant to abide the event. Memorandum: The trial court improperly limited the issues presented by the pleadings in this action and, in our opinion, thereby deprived the plaintiff of a fair trial. All concur, except McCurn, P. J., and Williams, J., who dissent and vote for affirmance. (Appeal from a judgment of Niagara Trial Term for defendant for no cause of action, in an action for damages for personal injuries alleged to have been sustained by plaintiff by reason of negligent operation of a motor boat.) Present — MeCurn, P. J., Vaughan, Williams, Bastow and Goldman, JJ.